DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Claims 1, 5, 9, 12-14, 16, 19, and 24 have been amended by Applicant.

Response to Amendment
The amendment filed 1/24/22 is sufficient to overcome the objection to the specification.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/20/2019 and 01/07/2020 were filed before the first action on the merits (FAOM).  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 16 and 22-24 are objected to because of the following informalities:
Regarding claim 16, “wherein the different portions of the scan signal is less…” should be “wherein the different portions of the scan signal are less”.
fixed orientation reflectors…” should be “…maintained the scanner and the plurality of fixed-orientation reflectors”. The hyphen was added to keep consistency.
Claims 23 and 24 are objected due to claim dependency.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, 11-12, and 18 recite the limitation "the at least one reflector".  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret “the at least reflector” as “the at least one fixed-orientation reflector”.
Claim 22 recites the limitation "the plurality of reflectors".  There is insufficient antecedent basis for this limitation in the claim. The Examiner will interpret “the plurality of reflectors” as “the plurality of fixed-orientation
Other claims are rejected due to claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (US 6317202 B1, “Hosokawa”) and Weiss et al. (US 20110037963 A1, “Weiss”).

Regarding claim 1 (currently amended),  Hosokawa teaches a multi-axes scanning system, comprising: 
a scanner configured to project a scan signal to form a horizontal main scanning plane in a first direction and substantially parallel to a ground surface, the scanner being configured to detect a detection signal (Fig. 12 laser radar 10 projects area A1 which is a horizontal main scanning plane substantially parallel to a ground surface and is configured to detect a signal via photodiode; Col. 9 lines 1-17 and Col. 5 lines 19-35); and
at least one [fixed-orientation] reflector being arranged to form at least one secondary scanning plane, directed downwardly in the first direction toward the ground surface and at an angle relative to the main scanning plane (Fig. 12 area A2 is created by polygon mirror and directed downwardly in the first direction toward the ground surface and at an angle relative to the main scanning plane; Col. 9 lines 1-17).
Hosokawa does not teach:
[…]
at least one fixed-orientation reflector
[…]
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa with Weiss’ fixed-orientation reflector instead of the taught rotating polygon mirror. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Regarding claim 2 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
the scanner is a laser range scanner (Fig. 1 laser radar 10; Col. 5 lines 19-34);

Regarding claim 3 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
at least one secondary scanning plane is angled downward beneath the main scanning plane (Fig. 12 area A2).

Regarding claim 4 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein the at least one secondary scanning plane is a plurality of secondary scanning planes angled downward beneath the main scanning plane (Fig. 12 area A2).

Regarding claim 5 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein the portion of the scan signal is less than 50% of an angular range of the scan signal (Fig. 12 laser radar 10 and area A1).

Regarding claim 6 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein at least 50% of the scan signal is projected to form the main plane (Fig. 12 laser radar 10 and area A1).

Regarding claim 7 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
a housing, wherein the scanner and the at least one [fixed-orientation] reflector are secured to the housing in a fixed orientation (Fig. 2 housing H, laser diode 12, polygon mirror 18);
Hosokawa does not teach:
a housing, wherein the scanner and the at least one [fixed-orientation] reflector are secured to the housing in a fixed orientation
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to replace Hosokawa’s rotating polygon mirror with Weiss’ fixed-orientation reflector and attach the reflector to the housing. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Regarding claim 8 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein the housing defines at least one window or opening configured to enable passage of the at least one secondary scanning plane through the housing (Fig. 2 housing H, Fig. 12 laser radar 10 and area A2).

Regarding claim 12 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein at least one of the at least one  reflector includes a contoured surface (Fig. 4A and Fig. 4B reflective surfaces R1, R2, R3, R4, R5, and R6).
Hosokawa does not teach: 
wherein at least one of the at least one [fixed-orientation] reflector includes a contoured surface 
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to replace Hosokawa’s rotating polygon mirror with Weiss’ fixed-orientation reflector and attach the reflector to the housing. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Regarding claim 13 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above. Further Hosokawa teaches:
wherein the at least one (Fig. 4A and Fig. 4B reflective surfaces R1, R2, R3, R4, R5, and R6).
Hosokawa does not teach: 
wherein the at least one fixed-orientation reflector comprises a plurality of fixed-orientation reflectors having a flat surface arranged to receive a different portion of the scan signal 


Regarding claim 14 (currently amended), Hosokawa teaches a multi-axes scanning system, comprising: 
a scanner configured to project a scan signal within a first angular scanning plane to form a main scanning plane in a first direction and substantially parallel to a ground surface, the scanner being configured to detect a detection signal (Fig. 12 laser radar 10 projects area A1 which is a horizontal main scanning plane substantially parallel to a ground surface and is configured to detect a signal via photodiode; Col. 9 lines 1-17 and Col. 5 lines 19-35); 
a plurality of (Fig. 12 area A2 is created by polygon mirror and directed downwardly in the first direction toward the ground surface and at an angle relative to the main scanning plane; Col. 9 lines 1-17); and
a housing within which is maintained the scanner and the plurality of (Fig. 2 housing H, Fig. 12 laser radar 10 and area A2).
Hosokawa does not teach:
[…]
a plurality of fixed-orientation reflectors
[…]
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa with Weiss’ fixed-orientation reflector instead of the taught rotating polygon mirror. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Regarding claim 15 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein the scanner is a laser range scanner (Fig. 1 laser radar 10; Col. 5 lines 19-34).

Regarding claim 16 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein the different portions of the scan signal is less than 50% of an angular range of the scan signal and at least 50% of the scan signal is projected to form the main scanning plane (Fig. 12 laser radar 10 and area A1).

Regarding claim 17 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein the housing defines a lateral opening or window configured to enable the main scanning plane to pass through the housing (Fig. 12 laser radar 10 and area A1).

Regarding claim 19 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein at least one of the plurality of (Fig. 4A and Fig. 4B reflective surfaces R1, R2, R3, R4, R5, and R6).
Hosokawa does not teach:
wherein at least one of the plurality of fixed-orientation reflectors includes a contoured surface
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa with Weiss’ fixed-orientation reflector instead of the taught rotating polygon mirror. 

Regarding claim 20 (currently amended), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein at least one of the plurality of (Fig. 4A and Fig. 4B reflective surfaces R1, R2, R3, R4, R5, and R6).
Hosokawa does not teach:
wherein at least one of the plurality of 
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa with Weiss’ fixed-orientation reflector instead of the taught rotating polygon mirror. The rationale to do so would be that applying a known technique to a known device ready for improvement yields predictable results.

Regarding claim 21 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above. Further Hosokawa teaches:
wherein the housing is coupled to a vehicle (Fig 14(a1) and Fig. 14(b1) radar; Col. 2 lines 22-24).

Regarding claim 22 (currently amended), Hosokawa teaches a vehicle, comprising: 
at least two wheels (Fig 14(a1) and Fig. 14(b1) radar; Col. 2 lines 22-24); 
and a multi-axes scanning system, comprising: 
a scanner configured to project a scan signal to form a horizontal main scanning plane in a travel direction substantially parallel to a ground surface, the scanner being configured to detect a detection signal (Fig. 12 laser radar 10 projects area A1 which is a horizontal main scanning plane substantially parallel to a ground surface and is configured to detect a signal via photodiode; Col. 9 lines 1-17 and Col. 5 lines 19-35); 
a plurality of [fixed-orientation] reflectors being arranged to form a plurality of secondary scanning planes directed downwardly in the travel direction toward the ground surface and beneath the main scanning plane and at an angle relative to the main scanning plane (Fig. 12 area A2 is created by polygon mirror and directed downwardly in the first direction toward the ground surface and at an angle relative to the main scanning plane; Col. 9 lines 1-17); and 
a housing within which is maintained the scanner and the plurality of (Fig. 2 housing H, Fig. 12 laser radar 10 and area A2).
Hosokawa does not teach:
[…]
a plurality of fixed-orientation reflectors… the plurality of [fixed-orientation] reflectors
[…]
However, in the same field of endeavor, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa with Weiss’ fixed-orientation reflector instead of the taught rotating polygon mirror. The rationale to do so would be that applying a known technique to a known device ready for improvement to yields predictable results.

Regarding claim 23 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 22 as stated above. Further Hosokawa teaches:
further comprising: a vehicle drive system coupled to the at least two wheels (Fig. 1 throttle sensor 50, steered angle sensor 52, speed sensor 54, brake actuator 56, throttle actuator 58, transmission actuator 60, steering actuator 62, control switch 64); and
a controller coupled to the vehicle drive system and the multi-axes scanning system, the controller configured to control the vehicle drive system in response to detection signals from the multi-axes scanning system (Fig. 1 ECU 66).

Regarding claim 24 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 22 as stated above. Further Hosokawa teaches:
wherein the controller is configured to signal the vehicle drive system to accelerate, decelerate, pause, stop, turn and/or change directions in response to the detection signals (Fig. 1 Fig. 1 throttle sensor 50, steered angle sensor 52, speed sensor 54, brake actuator 56, throttle actuator 58, transmission actuator 60, steering actuator 62, control switch 64, ECU 66).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Weiss and Scully (US 6363326 B1).

Regarding claim 11 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 1 as stated above.
The combination does not teach:
wherein the scanner is configured to continuously determine an average distance between the at least one [fixed-orientation] reflector and the ground surface, and whether the average distance is within predetermined upper and lower limits;
However, in the same field of endeavor Scully teaches laser range finding system that uses an average to determine distance (Fig. 1 rangefinder 200, averager 60; Col. 2 lines 34-62). Additionally, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049).
Accordingly, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa’s scanner system to continuously determine an average distance between a fixed-orientation reflector and the ground surface, and to determine 

Regarding claim 18 (original), the combination of Hosokawa and Weiss teaches all of the limitations of claim 14 as stated above.
The combination does not teach:
wherein the scanner is configured to continuously determine an average distance between the at least one [fixed-orientation] reflector and the ground surface, and whether the average distance is within predetermined upper and lower limits;
However, in the same field of endeavor Scully teaches laser range finding system that uses an average to determine distance (Fig. 1 rangefinder 200, averager 60; Col. 2 lines 34-62). Additionally, Weiss teaches using fixed mirrors to direct portions of a scanning beam into different scanning planes (Fig. 5A mirror blocks 512, 514, 516 create scanning planes 302, 304, 306; paragraph 0049).
Accordingly, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify Hosokawa’s scanner system to continuously determine an average distance between a fixed-orientation reflector and the ground surface, and to determine whether the average distance is within predetermined upper and lower limits as taught by Scully and Weiss. The modification would reduce the noise and random fluctuations in the .

Allowable Subject Matter
Claims 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or as combined, does not teach or render obvious the limitations set forth in claim 9 and 10. 
In particular for claim 9, Hosokawa teaches using a housing with openings to allow scanning planes to pass through  (Hosokawa Fig. 2 housing H allows scanning planes created by mirror 16 through), but does not teach having dedicated/seperate window for the main scanning plane.
In particular for claim 10, Hosokawa (Hosokawa Fig. 12 area A2) and Weiss (Weiss Fig. 3 scanning planes 302, 304, 306) teach scanning the ground for objects but does not teach a specific range of 0 to 30 centimeters.

Response to Argument
The Applicant argues on page 10 paragraph 3 that Hosokawa does not teach “horizontal main scanning plane… substantially parallel to a ground surface”. The Examiner does not find this argument persuasive.

    PNG
    media_image1.png
    364
    543
    media_image1.png
    Greyscale

Referring back to Hosokawa Fig. 12 (attached above), scanning area A1 is substantially parallel to a ground surface as shown in reference to the provided coordinate system. Since the X axis is parallel to the ground and A1 is substantially above the Y=0 point of the coordinate system, scanning area A1 is shown to be substantially parallel to the ground. A1 in Fig. 12 also shows the scanning direction from left to right on the X axis which further shows the horizontal, 2D, and parallel nature of the scanning plane.

The Applicant argues on page 10 paragraph 4-5 that Hosokawa does not teach scanning area A2 is formed by scanning downward relative to the frontal scanning area A1. The Examiner does not find this argument persuasive.

The amended claim 1 states i.e. at least one secondary scanning plane is directed downwardly in the first direction and toward the ground surface and at an angle relative to the main scanning plane. Referring back to Fig. 12, scanning area A2 is directed downwardly in the first direction and toward the ground surface (see Fig. 12 scanning plane A2 is substantially in 

The Applicant argues on page 11 paragraph 2 that A2 is not a downwardly directed scanning plane at an angle relative to A1. The Applicant further argues that A2 is formed from a beam that is swept horizontally and the same beam is shifted vertically to achieve the height of scanning area A1. The Examiner does not find this argument persuasive.  
The Examiner reminds Applicant that amended claim 1 states a scan signal i.e. beam “forms a horizontal main scanning plane in a first direction and substantially parallel to a ground surface… at least one secondary scanning plane directed downwardly in the first direction and toward the ground surface and at an angle relative to the main scanning plane”. A beam sweeping horizontally creating A1 would still form a horizontal plane parallel to a ground surface as mentioned above. The beam shifting vertically would still create a secondary plane directed downwards relative to the main scanning plane direction. 

Applicant has amended independent claim 1 and thus Examiner will withdraw previous rejections of claims dependent on claim 1.

Applicant has amended independent claim 14 and thus Examiner will withdraw previous rejections of claims dependent on claim 14.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HWANG whose telephone number is (571)272-5297. The examiner can normally be reached Monday - Friday 8:30 - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SH/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645